ADVISORY ACTION ATTACHMENT
AMENDMENTS
5.	Applicant’s reply has overcome the following rejection(s):
	a)	The rejections of: 
	
	claims 1, 3 and 9 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Southern (US 6,150,095) in view of Ju (US 6,627,748 B1); 

	claim 4 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Southern (US 6,150,095) in view of Ju (US 6,627,748 B1) as applied to claim 1, and in further view of Weissman (US 6,066,452); and 

	claims 5-8 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Southern (US 6,150,095) in view of Ju (US 6,627,748 B1) as applied to claim 1, and in further view of Casey (US 2002/0187470 A1), 

would be overcome in view of the cancellation of claims 1 and 3-9.

7.	For purposes of appeal, the proposed amendment(s) will be entered, and an explanation of how the new or amended claims would be rejected is provided below.
	a)	Claims 10-24 would be rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,845,494 B2.
The following is a modified rejection necessitated by the amendments to the claims addressing how the claims would be rejected.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are sufficiently broad so as to encompass elements of the ‘494 claims.
The elements of claims 10-24 are obvious variants of the ‘494 claims in view of the state of the art as demonstrated by the references of record.
For example, Southern teaches that an interrogation probe, e.g. one that terminates in a base that is complementary to a SNP site, may be immobilized on a surface or free in a solution and be appropriately paired with a second probe that terminates in a base that is complementary to a base upstream or downstream the SNP site and does not include the SNP site itself.

REQUEST OF RECONSIDERATION/OTHER
12.	The request of reconsideration has been considered but does NOT place the application in condition for allowance because:
a)	Applicant's after-final arguments filed 5/26/2022 (hereafter the "Remarks") have been fully considered but they are not persuasive.
It is the examiner’s position that present claim 10 is an obvious variant of claim 1 of the ‘494 patent based on the state of the art as demonstrated by the references of record, including Southern (US 6,150,095), Ju (US 6,627,748 B1), Weissman (US 6,066,452) and Casey (US 2002/0187470 A1). While the array probes of present claim 10 and claim 1 of the ‘494 patent have different structures, the state of the art demonstrates that it was well-known that array probes may be perfectly commentary to a SNP site or terminate at a base position adjacent to but not including the SNP site. The state of the art also demonstrates that the array probes would be appropriately paired with a second probe that hybridizes with the target in a manner such that it may be ligated to the array probe. See Southern. 
It is the examiner’s position that present claim 10 is an obvious variant of claims 1, 4 and 6 based on the state of the art as demonstrated by the references of record. Claim 7 of the ‘494 patent requires a random sequence oligonucleotide that is differentially labeled depending on the identity of a terminal base, which is understood as encompassing a genus of probes in which at least two probes terminate in different bases (either G, C, T or A), and are differentially labeled based on whether the base is a G, C, T or A. When genotyping a sample, it would have been prima facie obvious to have included probes that detect the appropriate alleles of the SNP or to have included probes that detect each of the four possible bases at the SNP site, e.g. a collection of four differentially labeled probes that are complementary to a C, G, A or T residue at the SNP position. While the orientation, design and structures of the probes of present claim 10, may be different than those of claim 7, the probes of the present methods are obvious variants of those of the ‘494 patent as demonstrated by the state of the art in view of the discussion. The location of a label, either internal, 3’ or 5’ are all obvious variants of one another as demonstrated by the state of the art. The ordinary artisan would recognize where a label may appropriately be placed based on the design of the genotyping assay. See Southern.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634